PADOVANO, J.,
dissenting.
The appeal in the present case is from a final order denying a postjudgment motion under rule 1.540 of the Florida Rules of Civil Procedure. The authorities cited in the majority opinion support the appellant’s argument on the merits of the original controversy, but the appellant has not established a ground for asserting this argument in a postjudgment motion under rule 1.540. Because there is no legal reason to vacate the judgment, I would affirm the trial court’s order.